DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 10/28/2022, on the application filed on 07/23/2020. Claims 1-9 and 21-31 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group III There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 10/28/2022.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitation “a plurality of slots disposed at inner surfaces of the two side panels and configured to hold a substrate” claimed in claim 1 must be shown.
The limitation “a plurality of slots disposed at inner surfaces of two side panels of the plurality of panels and configured to hold a substrate” claimed in claim 21 must be shown.
The limitation “two side panels having a plurality of slots configured to hold a substrate” claimed in claim 27 must be shown.
The limitation “a back panel holding a gas diffuser, wherein the gas diffuser is connected to the bottom panel and configured to provide the purge gas over the substrate” claimed in claim 27 must be shown.


No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: 
One skilled in the arts would not have full appreciation of the invention in the limitation “a plurality of slots disposed at inner surfaces of the two side panels and configured to hold a substrate” in claim 1. The cited limitation is not supported by paragraph ¶[0025], since there is no structural relationship between slots and horizontal protrusions. The cited limitation is not supported by paragraph ¶[0057], since there is no illustrative item numbers in the Figures to designate “slots” and “substrate” to detail how the “slots” are disposed at the “inner surfaces of the two side panels”.
One skilled in the arts would not have full appreciation of the invention in the limitation “a plurality of slots disposed at inner surfaces of two side panels of the plurality of panels and configured to hold a substrate” in claim 21. The cited limitation is not supported by paragraph ¶[0025], since there is no structural relationship between slots and horizontal protrusions. The cited limitation is not supported by paragraph ¶[0057], since there is no illustrative item numbers in the Figures to designate “slots” and “substrate” to detail how the “slots” are disposed at the “inner surfaces of the two side panels”.
One skilled in the arts would not have full appreciation of the invention in the limitation “two side panels having a plurality of slots configured to hold a substrate” in claim 27. The cited limitation is not supported by paragraph ¶[0025], since there is no structural relationship between slots and horizontal protrusions. The cited limitation is not supported by paragraph ¶[0057], since there is no illustrative item numbers in the Figures to designate “slots” and “substrate” to detail how the “slots” are disposed at the “inner surfaces of the two side panels”.
One skilled in the arts would not have full appreciation of the invention in the limitation phrase “gas diffuser is connected to the bottom panel” in the limitation “a back panel holding a gas diffuser, wherein the gas diffuser is connected to the bottom panel and configured to provide the purge gas over the substrate” in claim 27. The cited limitation phrase is not supported by paragraph ¶[0020 & 0055], since the gas diffuser is connected to the gas supply system via inlets on the bottom panel.

Appropriate correction is required as well as no new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not provide enablement support in the last two limitations in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope in claim 1. See MPEP § 2175, § 2163, and § 2166.
	Claim 1 recites the limitation "a plurality of slots disposed at inner surfaces of the two side panels and configured to hold a substrate" where the limitation has an enabling issue. Specifically, the specifications do not indicate or show how "the plurality of slots are disposed at the inner surfaces of the two side panels to be configured to hold a substrate", since there is no detail structural relationship of the cited limitation of how the slots are provided in the "inner surfaces of the two side panels" in the claim.
	Claims 2-9 are rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph.
	Claim 21 recites the limitation "a plurality of slots disposed at inner surfaces of two side panels of the plurality of panels and configured to hold a substrate" where the limitation has an enabling issue. Specifically, the specifications do not indicate or show how "the plurality of slots are disposed at the inner surfaces of the two side panels to be configured to hold a substrate" since there is no detail structural relationship of the cited limitation of how the slots are provided in the "inner surfaces of the two side panels" in the claim.
	Claims 22-26 are rejected since the base independent claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph.
	Claim 27 recites the limitation "two side panels having a plurality of slots configured to hold a substrate" where the limitation has an enabling issue. Specifically, the specifications do not indicate or show how "the two side panel has the plurality of slots that are configured to hold a substrate" since there is no detail structural relationship of the cited limitation of how the slots are provided in the "on the two side panels" in the claim.
	Claims 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claim 27, the limitation phrase "wherein the gas diffuser is connected to the bottom panel" in the limitation "a back panel holding a gas diffuser, wherein the gas diffuser is connected to the bottom panel and configured to provide the purge gas over the substrate" is not properly described. The specification, drawings, and the original presented claims in the application does not describe "the gas diffuser is connected to the bottom panel" in the cited limitation phrase. Therefore, raising doubt of the claim invention at the time of filing.  Consequently, the cited limitation phrase in the claim is raising doubt of the claimed invention at the time of filing since new matter has been added.
	Claims 28-31 are rejected since the base independent claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2175 and § 2172.01.
	The limitation in claim 1 "a plurality of slots disposed at inner surfaces of the two side panels and configured to hold a substrate" is confusing. Specifically, the specifications in ¶[0025 & 0057] and the diagrams do not indicate how "the plurality of slots are disposed at the inner surfaces of the two side panels to be configured to hold a substrate" or "the relationship between horizonal protrusions and slots" since there is no structural relationship of the cited limitation of how the slots are provided in the "inner surfaces of the two side panels". In addition, slots and substrate are not identified by an item number in the Drawings to explain in the specifications. The cited limitation will be examined as "a plurality of slots disposed at inner surface between the two side panels and configured to hold a substrate".
	Claims 2-9 are rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	The limitation in claim 21 "a plurality of slots disposed at inner surfaces of two side panels of the plurality of panels and configured to hold a substrate" is confusing. Specifically, the specifications in ¶[0025 & 0057] and the diagrams do not indicate how "the plurality of slots are disposed at the inner surfaces of the two side panels to be configured to hold a substrate"  or "the relationship between horizonal protrusions and slots" since there is no structural relationship of the cited limitation of how the slots are provided in the "inner surfaces of the two side panels". In addition, slots and substrate are not identified by an item number in the Drawings to explain in the specifications.
	The limitation in claim 27 "two side panels having a plurality of slots configured to hold a substrate" is confusing. Specifically, the specifications in ¶[0025 & 0057] and the diagrams do not indicate how "the two side panels has plurality of slots configured to hold a substrate"  or "the relationship between horizonal protrusions and slots" since there is no structural relationship of the cited limitation of how the slots are provided in the "in the two side panels". In addition, slots and substrate are not identified by an item number in the Drawings to explain in the specifications. The cited limitation will be examined as "wherein between two side panels having a plurality of slots configured to hold a substrate".
	Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 27 recites the limitation phrases "wherein the gas diffuser is connected to the bottom panel" in the limitation "a back panel holding a gas diffuser, wherein the gas diffuser is connected to the bottom panel and configured to provide the purge gas over the substrate", where the limitation phrase is confusing. Applicant's specification and Figures does not provide sufficient explanation or show how the gas diffuser is connected to the bottom panel. Specifically, ¶[0020 & 0055] indicates that the gas diffuser can be further connected to the gas supply system via one or more inlets on the bottom panel. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation not expounded or supported in the specification and Figures. The cited limitation phrase will be NOT be examined.
	Claims 28-31 are rejected since the base independent claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2007/0062647 Al and Bailey hereinafter), in view of Huang et al. (US 2017/0207191A1 and Huang hereinafter).

    PNG
    media_image1.png
    850
    807
    media_image1.png
    Greyscale


Reproduced Diagram of 3D Representation of Fig. 3 from Bailey et al. US20070062647A1

Regarding claim 1, Bailey discloses a storage device (items 20, 22 of Fig. 3 and abstract & ¶[0033] shows and indicates storage device 22 {processing chamber 22 of wafer edge area processing system 20}), comprising: a top panel, a bottom panel, a back panel, a front panel, and two side panels configured to form an enclosed volume (Fig. 3 & Reproduced Diagram of 3D Representation of Fig. 3 and abstract & ¶[0033] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 1 where storage device 22  has a top panel, a bottom panel, a back panel, a front panel, and two side panels that is configured to form an enclosed volume); a slot disposed at inner surface between the two side panels and configured to hold a substrate (items 26, 28 of Fig. 3 & Reproduced Diagram of 3D Representation of Fig. 3 and ¶[0033] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where slot 26 {wafer chuck} is disposed at inner surface of between the two side panels and is configured to hold substrate 28 {wafer, where Applicant does not have item designation of slots and substrate in relation to the side panels ,consequently, raising an enabling issue}); a gas diffuser disposed at an inner surface of the back panel and configured to provide a purge gas to the enclosed volume (items 58, 80 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0044 & 0052] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where gas diffuser 80 is disposed at an inner surface of the back panel and is configured to provide purge gas from the purge gas source 58 to the enclosed volume of the storage device 22); an isolation gas device disposed on an inner surface of the top panel and adjacent to a top portion of the front panel (item 24 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0033 & 0040] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where isolation gas device 24 {isolator} is disposed on an inner surface of the top panel and adjacent to the top portion of the front panel), wherein the isolation gas device is configured to inject the purge gas into a front portion of the storage device and in a direction from the top panel toward the bottom panel (item 56 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0040]  indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where isolation gas device 24 is configured to inject the purge gas from the purge gas source 58 through first purge channel 56 into the front portion of storage device 22 and in the direction from the top panel toward the bottom panel); and an isolation gas line configured to connect the isolation gas device to the gas diffuser (item 57 of Fig. 3 and ¶[0040] shows and indicates where isolation gas line 57 {purge gas line} is configured to connect isolation gas device 24 to gas diffuser 80).
Bailey discloses the claimed invention except a plurality of slots.
Huang discloses a plurality of slots (items 304, 324 of Fig. 3 and ¶[0030] shows and indicates that chamber 304 includes wafer carrier 324 that possesses a plurality of slots to accommodate a plurality of semiconductor wafers; therefore, Bailey will have the storage device have a plurality of slots that is disposed at an inner surface between the two side panels and configured to hold a substrate by incorporating the plurality of slots of Huang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of slots into the structure of Bailey. One would have been motivated in the storage device of Bailey and have the plurality of slots in order to have the gas diffuser effect a plurality of semiconductor wafers, as indicated by Huang in ¶[0030 & 0040], in the storage device of Bailey.

Regarding claim 5, modified Bailey discloses a storage device, wherein the purge gas comprises one of oxygen, nitrogen, argon, and air (Bailey: Fig. 3 and ¶[0040] shows and indicates where purge gas from the purge gas source 58 is argon).

Regarding claim 6, modified Bailey discloses a storage device, wherein the isolation gas device comprises an enclosed container having: an inlet on a first side of the enclosed container connected to the isolation gas line and configured to provide the purge gas; and one or more openings on a second side adjacent to the first side, distributed evenly on the second side, and configured to inject the purge gas into the front portion of the storage device (Bailey: items 56, 64 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0040 & 0042] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where isolation gas device 24 is comprises of enclosed container that has inlet 56 {first purge channel} on the first side of the enclosed container connected to isolation gas line 57 and configured to provide purge gas; and where another opening through the second purge channel 64 on the second side, adjacent to the first side of the enclosed container of isolation gas device 24, distributes evenly on the second side the injected purge gas from purge gas source 58 into the front portion of storage device 22).

Regarding claim 7, modified Bailey discloses a storage device, wherein a shape of the one or more openings comprises one of a rectangular shape, a square shape, a circular shape, and an elliptical shape (Bailey: Figs. 3-4 and ¶[0042] shows where opening through the second purge channel 64 on the second side is circular).

Claims 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Min (KR20100059238A and Min hereinafter), and in further view of Huang.

    PNG
    media_image1.png
    850
    807
    media_image1.png
    Greyscale


Reproduced Diagram of 3D Representation of Fig. 3 from Bailey et al. US20070062647A1

Regarding claim 27, Bailey discloses a storage device (items 20, 22 of Fig. 3 and abstract & ¶[0033] shows and indicates storage device 22 {processing chamber 22 of wafer edge area processing system 20}), comprising: a panel connected to a gas supply system, wherein the gas supply system provides a purge gas for the storage device (items 58 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0040_0044 & 0052] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where back and front panels are connected to gas supply system 58 {purge gas source}; and where gas supply system 58 provides purge gas for the storage device 22); wherein between two side panels having a slot configured to hold a substrate (items 26, 28 of Fig. 3 & Reproduced Diagram of 3D Representation of Fig. 3 and ¶[0033] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where slot 26 {wafer chuck} is between the two side panels and is configured to hold substrate 28 {wafer, where Applicant does not have item designation of slots and substrate in relation to the side panels ,consequently, raising an enabling issue}); a back panel holding a gas diffuser, wherein the gas diffuser is configured to provide the purge gas over the substrate (items 58, 80 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0044 & 0052] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where the back panel is holding gas diffuser 80 and is configured to provide purge gas from the gas supply system 58 over substrate 28); a top panel holding an isolation gas device, wherein the isolation gas device is configured to inject the purge gas into a front portion of the storage device toward the bottom panel (item 24 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0033 & 0040] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where the top panel is holding isolation gas device 24 {isolator}; and where isolation gas device 24 is configured to inject the purge gas from the gas supply system 58 into the front portion of storage device 22 toward the bottom panel); and an isolation gas line connecting the isolation gas line and the gas diffuser (item 57 of Fig. 3 and ¶[0040] shows and indicates where isolation gas line 57 {purge gas line} is configured to connect isolation gas device 24 to gas diffuser 80).
Bailey discloses the claimed invention except a bottom panel connected to a gas supply system; and a plurality of slots.
Min discloses a bottom panel connected to a gas supply system (items 102, 112a, 112c, 120, 122 of Fig. 1 and lines 190-196 of the Description from the Espacenet Translation shows and indicates bottom panel 112a of vacuum chamber 102 connected to gas supply system 120 through gas supply pipe 122 inserted through lower gas supply holes 112c; therefore, Bailey will have the storage device have the bottom panel connected to a gas supply system by incorporating the structure of Min).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bottom panel connected to a gas supply system into the structure of Bailey. One would have been motivated in the storage device of Bailey and have the bottom panel be connected to the gas supply system in order to have an alternate embodiment of the storage device, in the storage device of Bailey.
In addition, Bailey discloses the claimed invention except for the bottom panel connected to a gas supply system. It would have been obvious to one having ordinary skill in the art to modify the device of Bailey and alter the isolation gas line to be connected to the gas supply system through the bottom panel (as shown by Min), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
However, Bailey and Min do not disclose a plurality of slots.
Huang discloses a plurality of slots (items 304, 324 of Fig. 3 and ¶[0030] shows and indicates that chamber 304 includes wafer carrier 324 that possesses a plurality of slots to accommodate a plurality of semiconductor wafers; therefore, Bailey will have the storage device have a plurality of slots that is disposed at an inner surface between the two side panels and configured to hold a substrate by incorporating the plurality of slots of Huang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of slots into the structure of modified Bailey. One would have been motivated in the storage device of modified Bailey and have the plurality of slots in order to have the gas diffuser effect a plurality of semiconductor wafers, as indicated by Huang in ¶[0030 & 0040], in the storage device of modified Bailey.

Regarding claim 30, modified Bailey discloses a storage device, wherein the isolation gas device comprises an enclosed container having: an inlet on a first side of the enclosed container connected to the isolation gas line and configured to provide the purge gas; and one or more openings on a second side adjacent to the first side, distributed evenly on the second side, and configured to inject the purge gas into the front portion of the storage device (Bailey: items 56, 64 of Fig. 3 & Reproduced Drawing of 3D Representation of Fig. 3 and ¶[0040 & 0042] indicates and is interpreted to show the 3-D dimensional representation of storage device 22 of Fig. 3 where isolation gas device 24 is comprises of enclosed container that has inlet 56 {first purge channel} on the first side of the enclosed container connected to isolation gas line 57 and configured to provide purge gas; and where another opening through the second purge channel 64 on the second side, adjacent to the first side of the enclosed container of isolation gas device 24, distributes evenly on the second side the injected purge gas from purge gas source 58 into the front portion of storage device 22).

Regarding claim 31, modified Bailey discloses a storage device, wherein the purge gas comprises one of oxygen, nitrogen, argon, and air (Bailey: Fig. 3 and ¶[0040] shows and indicates where purge gas from the purge gas source 58 is argon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847